Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered June 25, 2001, convicting defendant, after a jury trial, of burglary in the second degree and two counts of rob*279bery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years, unanimously affirmed.
Defendant’s contentions regarding the prosecutor’s alleged misconduct are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that although the prosecutor was somewhat overzealous in her cross-examination of the defense witnesses and during her summation, there was no pattern of egregious misconduct and defendant was not deprived of a fair trial (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing the sentence. Concur— Buckley, EJ., Nardelli, Andrias, Sullivan and Gonzalez, JJ.